PER CURIAM.
We reverse the order denying defendant’s post-conviction relief motion and remand for further proceedings. Under State v. Leroux, 689 So.2d 235 (Fla.1996), and its progeny, defendant is entitled to an evidentiary hearing on the issue of whether trial counsel misrepresented to defendant the amount of time defendant would serve on his sentence. Bell v. State, 746 So.2d 515 (Fla. 3d DCA 1999); Rensoli v. State, 718 So.2d 1278 (Fla. 3d DCA 1998); see Rivero v. State, 744 So.2d 1255 (Fla. 3d DCA 1999).
Reversed and remanded.